DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Werner et al (US 2006/0078935).
Werner discloses a method for sequencing a nucleic acid molecule, said method comprising:
(a) providing an array of nucleic acid molecules adjacent to an open surface (Werner discloses providing an open surface where an array of nucleic acids are placed; para 114-115; 119-128); 
(b) dispersing a solution over said open surface to provide a layer of said solution over said open surface (the reagent is dispensed onto the open surface and provides a layer where the reagent is provided on the surface.  The instant claim does not state the layer completely covers the entire open surface to the claim is being broadly interpreted as a layer of reagent that is provided on the open surface), wherein said solution comprises reagents including at least one nucleotide present under conditions sufficient to incorporate said nucleotide into a growing nucleic acid strand that is complementary to a nucleic acid molecule of said array of nucleic acid molecules (para 114-115; 119-128 discloses the reagent is dispensed to the open surface via a pipette; the reagent is at least one nucleotide; para 24, capture DNA oligonucleotide or probes); and 
(c) detecting one or more signals or signal changes from said nucleic acid molecule, which one or more signals or signal changes are indicative of said nucleotide having incorporated into said growing nucleic acid strand (para 24-28; para 114-117 detector; fig. 12-22a; para 124-125).  
Regarding claim 2, the method of claim 1, wherein said open surface is accessible at any point in said open surface from a direction normal to a plane of said open surface (the biodisc is a flat open surface and is accessible from the top).  
Regarding claim 3, the method of claim 1, wherein said open surface is not a flow cell (figs. 12-22a is an open surface of a biodisc where the reagents and sample are added).  
Regarding claim 4, the method of claim 1, wherein said open surface is substantially planar (figs. 12-22a, biodisc is flat open surface).  
Regarding claim 5, the method of claim 1, wherein said open surface is textured or patterned (para 108, grooves 170).  
Regarding claim 6, the method of claim 1, wherein said layer has a thickness of less than about 100 micrometers (um) over said open surface (the reagent that is provided onto the open surface para 115 is a capture DNA which is inherently has a length of .33 nm long).  
Regarding claim 7, the method of claim 1, wherein said solution comprises a plurality of nucleotides of a first canonical base type, including said at least one nucleotide (capture DNA 172).  
Regarding claim 8, the method of claim 7, wherein said solution comprises a first plurality of nucleotides of a first canonical base type (capture DNA 172), including said at least one nucleotide, and a second plurality of nucleotides of a second canonical base type different than said first canonical base type (target DNA 174).  
Regarding claim 9, the method of claim 1, further comprising, subsequent to (c), (i) dispersing an additional solution over said open surface to provide an additional layer of said solution over said open surface (target DNA 174), wherein said additional solution comprises additional reagents including at least one additional nucleotide present under conditions sufficient to incorporate into said growing nucleic acid strand that is complementary to said nucleic acid molecule (target DNA 174), and (ii) detecting one or more additional signals or signal changes from said nucleic acid molecule, which one or more additional signals or signal changes are indicative of said at least one additional nucleotide having incorporated into said growing nucleic acid strand (detection of signal DNA, para 123).  
Regarding claim 10, the method of claim 9, wherein said at least one nucleotide is of a first canonical base type (capture DNA 172 and wherein said at least one additional nucleotide is of a second canonical base type is different than said first canonical base type (target DNA 174).  
Regarding claim 11, the method of claim 9, wherein said solution and said additional solution are dispensed to said open surface using different nozzles (the capture and target DNA can be applied at separate times and inherently using different nozzles because they are from different source materials).  
Regarding claim 12, the method of claim 1, further comprising, subsequent to (b), dispersing an additional solution over said open surface to provide an additional layer of said solution over said open surface, wherein said additional solution comprises a washing reagent (para 18 states that unbound reagents are removed by washing the disc).  
Regarding claim 13, the method of claim 1, wherein said detecting in (c) is performed during rotation of said open surface (para 38-39).  
Regarding claim 14, the method of claim 1, wherein said dispersing in (b) comprises subjecting said open surface to motion (para 35-39).  
Regarding claim 15, the method of claim 14, wherein said motion comprises rotational motion (para 35-39).  
Regarding claim 16, the method of claim 1, wherein said dispersing in (b) comprises spraying said solution over said open surface (para 115).  
Regarding claim 17, the method of claim 1, wherein said open surface is contained in a chamber that insulates an internal environment from an external environment (the biodisc is placed into a drive which is enclosed from the external environment, fig. 1).
Regarding claim 18, the method of claim 17, wherein said internal environment has a higher humidity than an ambient atmosphere (the temperature is adjusted up to optimize annealing of the nucleic acids; para 140).  
Regarding claim 19, the method of claim 17, wherein at least a portion of said internal environment is maintained at temperatures above a dewpoint to prevent condensation (para 140).  
Regarding claim 20, the method of claim 17, wherein at least a portion of said internal environment is maintained at temperatures below a dewpoint to collect condensation (para 140).  
Regarding claim 21, the method of claim 1, wherein said solution comprises a plurality of labeled nucleotides, including said at least one nucleotide (para 28).  
Regarding claim 22, the method of claim 21, further comprising, subsequent to (c), cleaving or modifying a label from said at least one nucleotide (para 28, 35, 197).  
Regarding claim 23, the method of claim 1, wherein said solution comprises a plurality of unlabeled nucleotides (para 28, 35, 197).  
Regarding claim 24, the method of claim 1, wherein said solution comprises a plurality of labeled nucleotides and a plurality of unlabeled nucleotides (para 28, 35, 197).  
Regarding claim 25, the method of claim 1, wherein said at least one nucleotide is not reversibly terminated (para 24-30).  
Regarding claim 26, the method of claim 1, wherein said at least one nucleotide is reversibly terminated (para 30, blocking solution).  
Regarding claim 27, the method of claim 1, wherein said one or more signals or signal changes comprise fluorescent signals or signal changes (para 33, fluorescent signal).  
Regarding claim 28, the method of claim 1, wherein said open surface comprises an array of individually addressable locations, and wherein said nucleic acid molecule is immobilized to an individually addressable location of said array of individually addressable locations (para 115; capture DNA are placed on the open surface in an array).  
Regarding claim 29, the method of claim 1, wherein said nucleic acid molecule is coupled to a bead, which bead is immobilized to said open surface (para 13, biotin).  
Regarding claim 30, the method of claim 29, wherein said bead comprises a plurality of nucleic acid molecules, including said nucleic acid molecule, attached thereto, and wherein said plurality of nucleic acid molecules have sequence homology to one another (para 13, 24-29).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-48 of U.S. Patent No. 10,273,528. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are a broader version of the 10,273,528 and therefore are fully encompassed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL P SIEFKE whose telephone number is (571)272-1262. The examiner can normally be reached Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797